11/30/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0470



                           Supreme Court No. DA-20-470

STATE OF MONTANA,

                   Plaintiff and Appellee,

v.

TRACY ALAN REXFORD,

               Defendant and Appellant.


                                      ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including January 6, 2021, within which to prepare, file, and serve Appellant’s

opening brief on appeal.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 30 2020